 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 1 of 7 PAGEID #: 1

                                                                                   ^i^D. ",-....
                                                                              RtCK^RO. !f. ^^L
                                                                               .



IN THE UNITED STATES DISTRICT COURT                                            CllRKOF Cn!!-
FORTHE SOUTHERNDISTRICTOF OHIO
KEVIN JOHNSON,                                                               2021SEP16 AHS1:02
Plaintiff;                                             ,.,             .,       ^;        UK I   .




v.                                                                       c:nilfH^RN O!ST. QHI,U
ANNETTE CHAMBERS-SMITH, Director, Ohio Department ofRehabi^fioii;aMdCo^l:1di^n
(ODRC),
N. HARRIS,Investigator, Ohio Correctional Receptional Center (OCRC),
MR. CHILCOTE, deputy warden, OCRC,
MR.SALAS,deputywarden,OCRC,                                               2 2 1C              4 63 5
JAMEZ,law library supervisor, OCRC,
MEYERS,assistantlaw library supervisor, OCRC                                                         s WatQon
MR. CHURCH, Correctional Officer (c/o) captain, OCRC,                 ^fi&C33TRAT3? y^... ^ :
E. COREY, c/oOCRC,                ' ' -                                  ~""""~"^^SSUS'!3S^^y^                  ~-' "t
                                                                                                                -J
RONALD ERDOS, Warden, Southern Ohio Correctional Facility (SOCF),
LINNEA MAHLMAN, Institutional Inspector, SOCF,
MR. DENNEY, investigator, SOCF,
MS. REUTER, law library supervisor, SOCF,
JOSHUA MCALLISTER, (c/o) sergeant, SOCF,
MR. HAYWOOD,c/o lieutenant, SOCF
SERVEAT: Ohio Attorney General
30 E. Broad St.
Columbus, OH 43215
HAROLDCLARKE,Director, VirgmiaDepartmentofCorrections (VDOC),
KYLE ROSCH, Interstate Compact Officer, VDOC,
SERVEAT: VDOC
6900 At more Dr.
Richmond, VA 23225
RONALD E. CARTER, Director, Indiana Department of Corrections (IDOC),
M. PHILLIPS,c/o, WabashValley Correctional Facility (WVCF), IDOC,
MR. BEAN, c/o WVCF,
SERVEAT: IndianaAttorney General
302 W. WashingtonSt.
Indianapolis, IN 46204-2770
Defendants.
CIVIL ACTION COMPLAINT
PARTIES
1. Comes Now your plaintiff who is confined within the ODRC as Kevin Johnson, No. A787991
at SOCF, P. O. Box 45699, Lucasville, OH 45699.
2. The defendants herein are officials who were at all times relevant hereto employed by and
withinthe ODRC,the VDOC,or the IDOC,respectively. Eachdefendantwas at all times
relevant to the claims set out herein acting under color of state law. Each defendants' official
duties and responsibilities are characterized by their official titles as set out in the caption of this
document following their names. The defendants are being sued in their personal capacities for
damages and official capacities for injunctive and declaratory relief.




                                                    1 -
 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 2 of 7 PAGEID #: 2



CHARGE AND INTRODUCTION
3. Defendants are being sued by plaintiff under 42 U. S. C. Section 1983 for violating his rights
against the U. S. Constitution's 1, 4, 8, and/or 14 Amendments, by subjecting him to racial and
political discrimination (sec 2), denial of court access & to petition the government for redress
(sec 1 & 6), procedural and substantive due process (sec 3 & 4), freedom of speech and press
(sec 1, 5 & 6), and deliberate indifference to his safety (sec 4), retaliation for exercising his rights
to court accessand free press and speech(sec 1 through 6), etc.

EXHAUSTIONOF ADMINISTRATIVEREMEDIES
4. Plaintiffhasexhaustedall administrativeremediesto the extentmadeavailable to him by
correctional officials.

STATEMENTOF FACTS
-Section 1-
5. Plaintiffhas been imprisoned since 1990 based upon Virginia criminal adjudications which
have been conceded by VA's attorney general and other officials to be invalid as to him. He has
been held outside of Virginia since 2012 in various states where he has been unable to
successfully litigate against his admittedly unlawful confinement because he has no access to
Virginia laws, denial of access to and use of his legal property, etc.
6. Plaintiff is a widely published author and artist who has had many articles published on a wide
range of subjects including politics, history, economics, prison andjail conditions, etc.
7. Plaintiffwasconfinedin the IDOC fromNov 2018 throughJuly 2021. While in IDOCcustody
plaintiff initiated several federal lawsuits in the U. S. District Court for the Southern District of
Indiana, against defendant Carter and other IDOC officials and DM-based private medical
contractors, cases styled Johnson v. Carter, case # 2:20-cv-00602 and Johnson v. Purdue, case #
l:21-cv-00201.Both ofthose suits whichare still pendingwere screenedandfoundby the
district court to state valid claims for violations of his constitutional rights.
8. During the week of June 27, 2021 defendant Phillips stated to plaintiff several times that she
was told to inform him that if he didn't stop his litigations against IDOC officials he would be
transferred to another state where he would not like his treatment. This was a threat originating
from defendantCartermeantto intimidateplaintiffinto dismissinghis aforesaidlawsuits.
Plaintiffdid not drop his lawsuits.
9. Because plaintiff did not submit to these threats he was on July 12, 2021 confronted by
defendant Phillips and other WVCF c/o's who had him taken to a transport area at WVCF where
he was from that pomt picked up by VDOC transport officers and transported to OCRC. Plaintiff
was given no prior notice and opportunity for hearing for this transfer.
10. Plaintiffrequested defendants Phillips and Bean to take with him property he needed that was
relevantto the aforesaidcourt cases, becausehe hada pending summaryjudgmentreply deadline
in one case and a pre-trial discovery response deadline in the other. Phillips, Bean, and other
WVCFc/o'srefusedto allow plaintiffto take any property with him at all statingthatper
defendant Carter's office he could not take anything with him. Plaintiff was denied to take any
property with him and his property has been since denied to him with deliberate intentions of
defendants to prevent his ability to write article and pursue these federal cases and to cause hun
to lose them.
11. This transfer irom IDOC to ODRC was in deliberate retaliation upon meeting ofminds of
defendantsClarke, Rosch, Chambers-Smith,Erdos, and others for his writing publishedarticles


                                                    2
 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 3 of 7 PAGEID #: 3




exposing and critical of conditions within the VDOC and IDOC, and for his federal suits
mentioned above, andwith intentionsto obstruct his ability to continue writing sucharticles and
pursuing his pending and any anticipated litigations while in ODRC custody.
12. While confinedat OCRC from July 12-29, 2021, plaintiffrequested andwas deniedwriting
supplies, access to and use of a law library, and all other needed legal assistance by defendants
Jamez, Meyers, Chilcote, Salas and others, whom he informed ofneeding this assistance in order
to meet the aforementioned deadlines. Because he was denied this assistance he missed those
deadlines.
 13. During August 2019 plaintiff was subjected to direct assault with tear gas by IDOC officers
who sprayed gas indiscriminately on him and others who were locked inside individual cages on
a recreation yard, because one c/o became angry with an inmate who was locked in a separate
cage because he called the c/o lazy. The c/o's angry response to this remark which plaintiff had
nothing to do with was the sole reason gas was sprayed on everyone on the recreation yard and
plaintiff was contaminated. Plaintiff desired to file federal suit against this assault for excessive
force and denieddecontaminationbut wasprevented from doing so becauseofbeingdeniedall
his legal property since July 12, 2021 by defendants Clarke, Carter and Chambers-Smith
withholding it from him and the two-year statute of limitations expiring during this time. All
informationneededto file that suit is in plaintiffs property includingthe names ofthe involved
IDOC staff, the date of the incident, etc.
14. Because of his denied property plaintiff has been unable to write articles which willing
publishers requested and contracted him to write with submission deadlines.
- Section 2 -
15. While at OCRCPlaintiffwasconfrontedby defendantHarris who informedplaintiffthat he
was being gang profiled because he supports a predominantly Black political party, that happens
to use 'Black Panther' in its name. Harris could tell plaintiffnothing aboutthe party in question,
not even its name, except that it was believed to have a predominantly Black membership. This
racial configuration thus formed the sole basis upon which Harris, who is white, established that
this party and plaintiff would be criminal gang profiled and suppressed as gang activity within
the entire ODRC. Based upon this profiling Harris informed plaintiff that he would be specially
targeted by Security Threat Group (STG) or gang staff, such as himself and defendant Denney,
throughoutODRC for repressivetreatment andmonitoring.
16. This gang profiling of plaintiff was and is really a pretext contrived by defendants for
targeting plaintiffs mail and other communications with persons in and outside the ODRC to
stop his published writings and litigations based on the stated intentions of defendants set out in
Section 1 above.
17. The party which plaintiff supports is the Revolutionary Intercommunal Black Panther Party
(RIBPP), which is a legal, above-ground, non-violent. Socialist and predominantly Black
independent political party, that promotes and has been involved in nothing criminal nor gang-
related, nor can any such things be attributed to it. Harris and his colleagues targeting this party
and plaintiff as supposedly gang or STG-affiliated is based upon racial and political
discrimination, i.e. because it is not a predominantly white, mainstream, pro-capitalist political
party.
-Section 3-
18. While at OCRC plaintiff was held in solitary confinement and initially denied all ability to
communicate with his family, friends and attorneys. Consequently, many people on the outside
began calling and emailing OCRC, defendant Chambers-Smith's office, defendant Clarke's office
 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 4 of 7 PAGEID #: 4



and others complaining about this treatment. It was then established by the OCRC administration
that plaintiff would be allowed to use the telephone daily and a JPay kiosk that allowed those
confinedat OCRCto correspondby emailswithpersons on the outside.
19. On July 23, 2021, defendantsChurchand Corey came to plaintiffs assignedcell to allowhim
out for his daily recreation period. Church did not want to let plaintiff out to use the phone, so he
refused plaintiffs recreation and had defendant Corey fabricate a disciplinary infraction claiming
falsely that plaintiff refused his own recreation period and threatened them. This fabricated
report was used to strip plaintiff of the ability to communicate with outside people and without
notice or opportunity for a fair hearing, which he will further elaborate in Section 3 below.
20. In the ODRC defendantChambers-Smithenforces an inmate disciplinaryprocedure that
allows staffto strip inmates ofthe ability to communicate with outside people and other
punishments affecting constitutionally protected rights, based upon infractions that the inmate
receives no prior written notice of nor the opportunity to prepare any defense against nor submit
evidenceto refute. This is the procedure plaintiffwas subjectedto on the infractionthat Corey
fabricated against him. The very fact that no due process is afforded encourages ODRC staffto
fabricatereports againstinmates.
-Section 4-
21. Plaintiffwastransferred from OCRCto SOCFon July 29, 2021. SOCFis widely known for
its abusiveconditionsandwhere inmates are sent who are targeted for retaliation abusebecause
of reputations as litigators, challenging prison abuses, and so on. Plaintiffwas sent to SOCF
specifically for the purpose ofretaliatory abuse and retaliation.
22. On the next day plaintiff was called into an office by defendant McAllister who proceeded to
threaten and make a range ofprovocative remarks to plaintiff. McAllister told plaintiff he knew
all about plaintiff, his history of writing about prisons and litigating and that it wouldn't be
tolerated at SOCF.That plaintiffwas 'marked' andthat he was sentto SOCFfor this reason.
DefendantsChambers-Smithand Erdosknow and allow SOCFto be operated in this manner
with no regard for inmates' legal rights, safety, or wellbeing, and refuse to exercise oversight
over staffat SOCFin the interest ofprotecting its inmates from abuses. Inmates at SOCFare
subjected to conditions of rampant abuse, violence and arbitrary mistreatment by staff.
23. McAllister threatened that plaintiff was going to be set up to be assaulted, would not receive
any property, and he expressed not knowing why plaintiff was housed in general population and
not solitary confinement. He described himself and other SOCF staffas 'real dirty cops' who are
'worse than the Klan.'
24. Several hours after this McAllister called plaintiffinto the office againthis time to tell
plaintiff he had received a disciplinary infraction while at OCRC, namely the infraction
fabricated by defendant Corey, and that he was going to 'hear' the infraction right then. This was
the first time plamtiffever heard or knew that Corey had written the infraction and he was
allowed no opportunity to prepare his defense nor submit evidence although video records from
OCRC would show plaintiff did not do anything Corey's report alleged.
25. McAllister gave plaintiff a copy ofCorey's report (again this was the first plaintiff ever knew
of the report) and held a hearing on it at the same moment. McAllister denied him any
opportunity to prepare a defense or submit evidence and found him guilty. As a penalty he
placed plaintiff on telephone and commissary restriction for 30 days. These restrictions operated
to ban plaintiff from using the telephone or purchasing stationery and mailing supplies so he
couldn't communicate or conrespond with outside people or the courts. They also prevented his
receiving a GTL tablet which has a legal research app on it, thus denying plaintiff access to the


                                                  4 -
 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 5 of 7 PAGEID #: 5



only meaningful avenue of performing legal research at SOCF, thus frustrating his ability to
pursue his pending and anticipated cases. This also presented an especial hardship because of the
pandemic and preventing plaintiff from communicating with loved ones who have been sick with
COVID-19 and facing potential death. Actually McAllister maliciously imposed the phone
restriction despite that the ODRC has forbidden the imposition of such restrictions because of the
pandemic and so inmates can receive special free calls made available each week in response to
the pandemic.
26. Plaintiffwasnever given any orientation into the ODRC'sdisciplinary, grievance, nor any
other procedures, and was thus subjected to these and many others treatments and conditions
without any informed explanation on how the ODRC and its rules operate.
27. Since plaintiff has been at SOCF he has been subjected to treatoents and conditions
calculated to place him in imminent danger of death and serious physical harm and fear of such
harm, by defendants McAllister, Denney, Erdos, and many others. They have repeatedly tried to
incite other inmates and groups to attack plaintiff and into violent altercations with him, by
spreading false rumors against plaintiff that he is an infonnant, they have offered many inmates
payment in contraband to attack plaintiff in groups, with weapons, and to simply punch him and
retreat informing them that responding staffare aware and prepared to 'take over from there,'
namely to beat plaintiff and portray resultant injuries as having been sustained during the
altercation with the other inmate(s).
28. The threat and preparation to subject plaintiff to assault by staffand/or inmates spans the
entire security staffat SOCF. Plaintiff and his outside contacts have been confronted by
numerous inmates with evidence ofvarious SOCFstaffs' offers to pay them in contrabandto
attack plaintiff or set him up to be attacked by staff under the guise of responding to a fight
between plaintiff and other inmates which they have engineered. These offers have been made
by defendant McAllister and others, and efforts to incite others against plaintiff have been made
by defendantDenney andothers.
-Section 5-
29. Prior to his confinementwithinODRCplaintiffhadand still hasnumerous subscriptionsto
various print periodicals: newspapers, magazines, newsletters. Many ofthose subscriptions are
free of charge because he writes for and corresponds with a number of them and their publishers.
30. At SOCF plaintiff has been denied to receive any of his subscription media because
defendant Erdos requires that all subscriptions be paid for and such payments be made solely by
persons on the receiving inmate's visitation lists. This arbitrarily denies subscriptions like
plaintiffs that are free, and limits or bans subscriptions from persons who may not want to be on
an inmate's visiting list, to provide personal information to SOCF officials that those lists
request, andplaces the financial burden ofproviding subscriptions on a select group ofpeople
that may not have the resources to pay for subscriptions the imnate wants or could otherwise
receive from those not on his visiting list.
31. Some of plaintiffs subscriptions were paid for, but because they were bought before he came
into ODRC custody and by people not on his ODRC visiting list beforehand, he is denied his
publications.
32. There is no valid penological objective for this practice except to deny plaintiff and inmates
at SOCFaccessto information, andto fmstrate plaintiffs ability to write andget his wrings
published.
-Section 6-
33. While plaintiffhas been at SOCFhe hasreceived various response deadlines andpretrial


                                                 5
 Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 6 of 7 PAGEID #: 6



scheduling orders in the aforementioned pending federal lawsuits. He has been unable to meet
these deadlines or pursue those pretrial proceedings because he continues to be denied access to
all of his legal property which includes his work product materials, evidentiary materials, case
files, researchnotes and all othermaterialsrelevant to those cases, and he hasbeen consistently
denied basic access to the SOCF law library and research materials by defendants Renter and
Malhman, andbecauseofdenial ofaccessto a GTL tablet whichhas a Lexis legal researchapp
by actions of defendant McAllister as stated in paragraph 25, supra.
34. To further prevent plaintiffs ability to communicate with people on the outside, defendant
Haywood, who supervises the SOCF mailroom, and his colleagues in said mailroom have been
withholding plaintiffs incoming and outgoing mail without notice to him or his correspondents.
Plaintiff bases the foregoing facts on personal knowledge and swears to the truth of those facts
underpenalty ofperjury.

Plaintiffdemandstrial byjury on all issued so triable.
WHEREFORE, plaintiff seeks the following relief from this court:
A. Compensatory, punitive, and nominal damages against defendants jointly and severally in
such sum in excess of$20 as a jury finds fair andjust;
B. Injunctive relief, preliminary and permanent, as the court finds fair andjust;
C. Judgment declaring plaintiffs rights and defendant having violated them against the
Constitutional provisions set out in paragraph 3, supra;
D. Pre- andpost-judgment interest;
E. Any further reliefthe court finds fair andjust.




                                                6 -
Case: 2:21-cv-04635-MHW-EPD Doc #: 1 Filed: 09/16/21 Page: 7 of 7 PAGEID #: 7




                                                    ?2. cf ^ /'2i~-- c. 4^ <->i'/ >,    > f' fc /-^ , H G c'


                                                                                                         ')

                                                                    P f ^>n^-< ^          pr-.'    sp-

^-t p / 4   ^-    ^«? ^ ;.-         Ja^" ^ sc ->               ^ <, , ^"/          7')') /
                  -5<-i. --+^<.Lf--, oL,, '^            c^ >-.-<'c. /-. ^^^ /          F ^c, /. -/.y
                   f    c.       /§ o Y         Li s c. ^ ri

                   L- .y C<F. ., ^.,., ;/", .     C ft       ^ t.<> c? ^




                                                 n ._
